Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information Under 37 C.F.R. 1.105
A Requirement for Information under 37 C.F.R. 1.105 is attached to this Office Action. Replies to a Requirement for Information must be complete and filed within the time period set forth in this Office action. See MPEP § 704.12 for additional information.
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 112(a) for lack of algorithm, Applicant submits that the specification discloses the claimed functionalities of the “firmware package application” and “manufacturing software tool.” The Examiner agrees and in light of the instant amendments has withdrawn the rejection directed to the language of “a manufacturing software tool application decoupled from the firmware package application...” However, Applicant has failed to address the prior 112(a) rejection directed to the language of “engineering and factory portions.” Therefore, said rejection is maintained.
Regarding rejection of the claims under 35 USC 112(b) for unclear scope, Applicant submits that the amendments obviate the prior rejection. The Examiner respectfully disagrees. It remains unclear whether the claims are directed to a system or a program product embodied on a computer readable medium. Therefore, the rejection is maintained.
Regarding rejection of the claims under 35 USC 103 over Shin in view of Cottrell, Applicant submits that Shin nor Cottrell teach a firmware package application configured to produce a plurality of different firmware images corresponding to different predetermined flash memory reliability performances. The Examiner respectfully disagrees. The general field of the 
Furthermore, Shin discloses: “A set of test parameters 1060 shown in FIG. 10E are used for controlling various qualities of the SSD. The parameters 1060 include parameters for firmware (FW), operating system (OS) and flash memory chip. The firmware parameters include, but is not limited to, defect block ratio 1061, reserved block ratio 1062, wear leveling (WL) frequency 1063, firm ware version 1064, error correction code (ECC) minimum 1065 and ECC maximum 1066.” (Col 12 line 14-41) and “Referring now to FIG. 10F, an exemplary sequence 1090 of data used in an SSD test according to one embodiment of the present invention. During a burn-in test, known data (e.g., fixed data patterns or data content from a “Golden File') are written and read back in the sequence 1090 as indicated by arrowed paths (i.e., path “1” and “2 in circle). The flash memory is partitioned into a number of partitions 1096a-n. Each partition is divided into a number of equal chunks (e.g., 5%, 10%, etc.). The first data path (indicated by “1” in circle) traverses the first chunk 1092a-n of the respective partitions, while the second path traverses the second chunk 1094a-n, and so on. The data paths in the sequence 1090 ensure different portions of the flash memory are tested during an SSD test.” (Col 13 line 5-18).
Therefore, Shin discloses a firmware package application configured to produce firmware images corresponding to different predetermined flash memory reliability capabilities (e.g. “defect block ratio”, “ECC minimum”, “burn-in test”, etc.) of the storage devices and the rejection is maintained. The Examiner additionally notes that due to the amendments, Cottrell is no longer necessary for a prior art rejection and thus has been removed. Accordingly, the rejection has also been changed from a rejection under 35 USC 103 over Shin in view of Cottrell to a rejection under 35 USC 102 over Shin.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claim 14 lacks disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Regarding claim 14, “A computer manufacturing system program product embodied on a tangible computer readable medium in each of separately configured engineering and factory portions...” Paragraph 0438 of the published specification discloses a first engineering portion “performed” and a second engineering portion “performed.” However, the specification does not disclose what these “portions” are or comprise (e.g. methods, systems, apparatuses, etc.), how the computer readable medium is located in each of these specified portions, or how the portions are “separately configured.”
Claims 15-16, 18, and 20 are also rejected due to their dependence on at least claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 14 recites, “A computer manufacturing system program product embodied on a tangible computer readable medium...the system comprising: a firmware package application in the form of non-transitory computer programming instructions...and a manufacturing software tool application...in the form of non-transitory computer programming instructions...” It is unclear whether the claim is directed to a computer program product storing computer executable instructions (e.g. a program product embodied on a tangible computer readable medium comprising a firmware package application and a manufacturing software tool application) or a system (e.g. a manufacturing system comprising various software applications). Furthermore, it is unclear what structure the manufacturing system would comprise as the claim only recites the system comprising non-transitory computer programming instructions. Additional evidence that would suggest the claim may be directed to a computer program product rather than a system includes the recitation of “a firmware package application in the form of non-transitory computer programming instructions...” and “a manufacturing software tool application...in the form of non-transitory computer programming instructions...” Therefore, the scope of claim 14 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
For purposes of examination, claim 14 will be interpreted as being directed to a manufacturing system comprising software applications (i.e. firmware package and manufacturing software tool).
Claims 15-16, 18, and 20 are also rejected due to their dependence on at least claim 14.
Claim 14 recites, “A computer manufacturing system program product embodied on a tangible computer readable medium in each of separately configured engineering and factory portions responsive to a host...” It is unclear if the system comprises not only the tangible computer readable medium but also each of the “portions.” Claim 14 further recites, “a firmware package application...stored in the host...” Thus, it is also unclear whether the host mentioned in the preamble and above limitation is also included within the manufacturing system. Therefore, the scope of claim 14 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 15-16, 18, and 20 are also rejected due to their dependence on at least claim 14.
Claims 15-16, 18, and 20 all recite, “The computer manufacturing system of claim 14 [or 15]...” However, claim 14 is directed to “A computer manufacturing system program product embodied on a tangible computer readable medium...” As noted above, it is unclear whether the independent claim is directed to a system or a computer program product. Therefore, it is also unclear as to whether the dependent claims are directed to the scope of the system, as seems to be recited, or to the program product of claim 14 (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (USP 7873885; hereinafter Shin).
Regarding claim 14, Shin teaches: A computer manufacturing system program product embodied on a tangible computer readable medium in each of separately configured engineering and factory portions responsive to a host for volume manufacturing a plurality of storage devices each having a storage controller, a storage controller memory, and a flash memory, the system comprising:
a firmware package application in the form of non-transitory computer programming instructions stored in the host and configured to produce a plurality of different firmware images corresponding to different predetermined flash memory reliability capabilities of the storage devices (Fig. 10E-10F, Col 1 line 34-36, Col 3 line 36-45, Col 12 line 34-63, Col 13 line 5-18),
and a manufacturing software tool application, separately configured from the firmware package application, in the form of non-transitory computer programming instructions configured to load a selected firmware image of the plurality of different firmware images from the firmware package application to at last one of the storage device’s controller (Fig. 10C, Fig. 12, Col 3 line 58-61, Col 12 line 11-63, Col 14 line 60-Col 15 line 11).
Regarding claim 15, Shin teaches all limitations of claim 14. Shin further discloses: a manufacturing test application in the form of non-transitory computer programming instructions configured to operationally test each storage device's flash memory after the selected firmware image is loaded to the respective storage controller's memory and implemented by the respective storage controller (Fig. 10C, Fig. 10F, Col 12 line 25-33, Col 13 line 5-18).
Regarding claim 16, Shin teaches all limitations of claim 14. Shin further discloses: a license application in the form of non-transitory computer programming instructions defining a plurality of predetermined licensed configurations of the storage device in terms of firmware image and flash memory combinations (Fig. 10E, Col 3 line 36-45, Col 12 line 34-63).
Regarding claim 18, Shin teaches all limitations of claim 15. Shin further discloses: wherein the manufacturing test application is configured to execute in response to receiving an input command from the host device (Fig. 12, Col 14 line 60-Col 15 line 11).
Regarding claim 20, Shin teaches all limitations of claim 15. Shin further discloses: wherein the manufacturing test application is configured to perform a defect scan of each flash memory and to identify defect regions that are removed from service in subsequently storing user data during operation of each respective storage device (Col 12 line 15-17, Col 12 line 34-63).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (US 2013/0103992) discloses methods and systems for testing reliability of a plurality of flash memory devices connected to a host device.
This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                          



Requirement for Information Under 37 C.F.R. 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
An issue of public use, on sale activity, or other public availability has been raised in this application. The Examiner’s prior search identified at least one prior art reference (see the Non-Final Rejection mailed 06/18/2021) that suggests the invention was in public use or on sale in the United States more than a year prior to November 14, 2011, the filing date of the provisional application to which the instant application claims priority. Specifically, the previously cited reference (“SeaTools for Windows User Guide”) shows that assignee Seagate Technology LLC provided software tools (e.g. SeaTools) allowing users to customize and run various diagnostic tests on both internal and external drives as well as load firmware images onto drives at least as early as December 2008.
In order for the examiner to properly consider patentability of the claimed invention under 35 U.S.C. 102(a)(1), additional information regarding this issue is required as follows. The Examiner respectfully requests any information related to:
Versions of SeaTools including capabilities for testing flash memory devices in public use or on sale more than a year prior to November 14, 2011.
Any tests included within any version of SeaTools directed to testing reliability of flash memory and the date when such tests were first available for use or sale in the United States.
Any features of SeaTools corresponding to customization and loading of firmware images onto storage devices for testing purposes.
Versions of SeaTools or similar software products provided by Seagate Technology LLC in public use or on sale more than a year prior to November 14, 2011 directed towards testing of storage devices (e.g. flash memory, hard disc drives, solid state drives, etc.) designed specifically for use in manufacturing, engineering, or factory environments.
Any documentation associated with the operation or capabilities (e.g. user manuals, operation guides, advertisement materials, etc.) included with the versions of SeaTools or similar software products as mentioned above.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.

/T.R./Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685